COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


DENNIS RAY McGUIRE

v.   Record No. 0352-95-2                        MEMORANDUM OPINION *
                                                     PER CURIAM
DOBBS INTERNATIONAL SERVICES, INC.               SEPTEMBER 26, 1995
AND
LIBERTY MUTUAL INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             (Dennis Ray McGuire, pro se, on brief).

             (Susan A. Evans; Siciliano, Ellis, Dyer &
             Boccarosse, on brief), for appellees.



     Dennis R. McGuire ("claimant") contends that the Workers'

Compensation Commission erred in finding that he failed to prove

that (1) he sustained a back injury causally related to his March

7, 1994 compensable injury by accident; and (2) he made a

reasonable effort to market his residual capacity between March

20, 1994 and May 23, 1994.       Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.
                            I.    Back Injury

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.       R.G. Moore Bldg. Corp. v.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Unless we can say as a matter of law that claimant's evidence

sustained his burden of proving that he sustained a back injury

causally related to his March 7, 1994 injury by accident, the

commission's findings are binding and conclusive upon us.      Tomko

v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833,

835 (1970).

        In holding that claimant sustained a compensable head injury

on March 7, 1994, but that he failed to prove he sustained a back

injury causally related to the March 7, 1994 injury by accident,

the commission found as follows:
               Dr. [Richard] Leschek's opinion is not
          persuasive because his reports show he was
          misinformed regarding the accident and the
          timing of the claimant's complaints. He
          noted the claimant had been knocked down,
          which is contrary to the testimony of both
          the claimant and Craig Cooper, who witnessed
          the accident. Dr. Leschek's reports also
          record a history of back pain immediately
          after the accident. In contrast, the
          claimant testified he did not notice any
          injury immediately after the accident other
          than a knot on the head, and that by March 9
          he noticed numbness but no back pain.
          Moreover, the Employer's First Report of
          Injury did not reference any back injury nor
          did the claimant's March 17, 1994 Claim for
          Benefits.


        The testimony of claimant and Cooper, as well as the

accident report and the Claim for Benefits form, support the

commission's finding that claimant did not sustain a back injury

on March 7, 1994.    Both claimant and Cooper unequivocally

testified that claimant was hit on the head, but not knocked

down.    Claimant did not notice back pain immediately after the


                                   2
accident nor did he tell Cooper that he had hurt his back.    On

the accident report and the Claim for Benefits, claimant reported

only a head injury.

     In its role as fact finder, the commission was entitled to

determine what weight, if any, to give to Dr. Leschek's opinion.

"It lies within the commission's authority to determine the

facts and the weight of the evidence . . . ."    Rose v. Red's

Hitch & Trailer Servs., Inc., 11 Va. App. 55, 60, 396 S.E.2d 392,

395 (1990).   Where a medical opinion is based upon an incomplete

or inaccurate medical history, the commission is entitled to

conclude that the opinion was of little probative value.     See

Clinchfield Coal Co. v. Bowman, 229 Va. 249, 251-52, 329 S.E.2d
15, 16 (1985).   Since Dr. Leschek's opinion that claimant's back

injury was caused by the March 7, 1994 accident was based upon an

inaccurate history, the commission did not err in rejecting Dr.

Leschek's opinion.    Absent Dr. Leschek's opinion, there was no

evidence of a causal connection between the March 7, 1994

industrial accident and claimant's back condition.

     Based upon this record, we cannot say as a matter of law

that claimant's evidence sustained his burden of proving that he

sustained a back injury causally related to the March 7, 1994

injury by accident.

                                 II.

     The medical records reflect that claimant's work

restrictions and continuing partial disability were related



                                  3
solely to his back condition.    Since we find that the commission

did not err in ruling that claimant failed to prove a compensable

back injury, we need not address the marketing issue as it is

moot.

        For these reasons, we affirm the commission's decision.

                                   Affirmed.




                                   4